        Case 1:18-cv-09433-LGS Document 71 Filed 08/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

^n ^nenco^ G£n+<p \nc.

                              Plaintiff,

       -against- \'.\<i Civ. 0<lll'5a» (L^c>)

                                                      MOTION FOR ADMISSION

T^^f PRO HAC VICE
                              Defendant.




Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, FTOincesco^ Vhoco^c.\r>»\ _hereby move this Court

for an Order for admission to practice Pro Hac Vice to appear as counsel for

    ^£.r» Am-encos CenU^; \QC.. _in the above-captioned action.



I am in good standing of the bar(s) of the state(s) of_Y^^.u0 V/°''K _and

there are no pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.




Dated: %/tS/l°l Respectfully Submitted,



                                      Applicant Signature:

                                      Applicant's Name: 'R-o.nces'o— ^?roioLC£\n\

                                      Firm Name: l^eAift. ^ree^o^ on^ \^-^T?A^t>n Access CV'tnlc.

                                      Address: W i^cJA S+.

                                      City/State/Zip: KW) ^<nu&n CT 06SII
                                                                       /

                                      Telephone/Fax: 20S ' ^36- 582.?

                                      Email: ^TWC\&€SC.{S^ . rpc'oco^cc\n\ (^ ^a,\e.e^0
          Case 1:18-cv-09433-LGS Document 71 Filed 08/13/19 Page 2 of 4



UNITED STATES DISTRICT COURT

SOUTHERN DISTMCT OF NEW YORK


Pen American Center, Inc.


                      Plaintiff,

        -against- 1:18 Civ. 0943 3 (LGS)

Trump


                      Defendant.


AFFIDAVIT IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I hereby affirm that I have never been convicted of a felony or censured, suspended, disbarred or
denied admission or readmission by any court. I have no disciplinary proceedings presently
against me.




Dated: <i$/l3/(c\ Respectfully Submitted,

                                     Francesca Procaccini


                                     Applicant's Signature: \ T/n^v&cdCA-^ff^oceuc^^


                                     Applicant's Name: Fnxnce-sco^ 'Proco.cjc^nt


                                     Firm Name :lAeA»Ct. ^wAof(\ <xnA l/vfcrinoc^on Kccfss CVifttc-
                               t


                                      Address: ^ <jQaU S+.

                                     City/State/Zip: ^u0 ^(x,s?/\ CT 06511

                                      Telephone/Fax: 2.0^" tY'Sfc- 58Z8

                                      Email: fFoLnc&^u^. '^coc^.con* ^ \(a.le.. eA*J
          Case 1:18-cv-09433-LGS Document 71 Filed 08/13/19 Page 3 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

%r\ ^<r^nc<^ CCA-W; l/\<-.
                                    Plaintiff,
                                                                             \''l8cv0<lt<<&3 (UiS)
                   -against-
                                                                      ORDER FOR ADMISSION
                                                                         PRO HAC VICE
                                    Defendant.




          The motion of rr(Mn02<S Cff^ VCQ CAjCCA n t _, for admission to

 practice Pro Hac Vice in the above captioned action is granted.

          Applicant has declared that he/she is a member in good standing of the bar(s) of the state(s) of

                                                     ; and that his/her contact information is as follows

 (please print):

          Applicant's Name: rrO.flC-eSC^ rrOCOL-Cunv

          Firm Name: ^Wio. ^Ve.€^W) CXOA Irt-^D^rAO^fc^ ^CC.CSS G.Uf»\C_

          Address: \^ 0^a.\\ S+.

          City / State / Zip: V^uO ^0<\»€^ GT 06511

          Telephone/Fax: 2X)-3 - 43fc- 6S'2-8

 Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

          "Je.r\ f\pr\e,r\c<i^- VOL. __ _in the above entitled action;
                                /

          IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the above

 captioned case in the United States District Court for the Southern District of New York. All attorneys

 appearing before this Court are subject to the Local Rules of this Court, including the Rules governing

 discipline of attorneys.




 Dated:

                                                           United States District / Magistrate Judge
        Case 1:18-cv-09433-LGS Document 71 Filed 08/13/19 Page 4 of 4




                              cS/ff/e ofr)Cew "yorj£
                supreme ^jourt, ^tppellate >Uioision

                          urd ^u(ficiaf(3)epcirfmenf



      ^ CJ!o£erf 2). (SCay6eryer^ Gfer^o^/Ae C^ppeffa/e rl)iuision oft£e
Supreme Gour/o^/^e ^i/a/e o^c)€ew^or^ r7£iirdr ^u(fici'afrDepaHmen^ c/o

   ^ebi/ certif-t/ ^<2/




                  Srcmcesca /Dma <7frocaccinji


                                                                                    y
           'en ana suoscnbea t£ie constitutional iy<z/A o/- ^Jf'j'ice as prescnbeo c>^

(aiv^ was duly licensed and admiil fed fo practice b^ f^tis Oouri as an ^AHomei

and Gounsefor at /3aiv in af{ courts o//^e c5/<z/e o^OCew ^VorA on t£e 14t£ (fay oj
    /, 20/6, is curren/fi/ in qood stancfin<j ancfis reqis •i <ered raii^A /£e


                                                                                 ^
^Tlcfministratiue Office o^£e Gour/s as re^uirecf £y section j-our^uncfrecfsi'xfy'

eiy^^a o//Ae ^ucf.iciary Saw,



                              /n Witness (Q}^iereo^ ^//iaue ^ereun/o se/mi/^icmt

                                and affixed /Ae ^eafofsaicfGour^ aHj^e
                                Gi^ofr7lf£an^ /AVs 13/£cfeiyof^ufy, 2019.



                                            f^de^T^f^
                                                          Gferjfi
